Dear Ms. Williams:
You have requested an opinion of the Attorney General of whether there are any "conflicts of interest" or other prohibitions that would prohibit the District Attorney for the Parish of Orleans from receiving a grant from the National Insurance Crime Bureau (NICB). The grant would provide the District Attorney for the Parish of Orleans an annual sum of $100,000 specifically designated for the hiring of a prosecutor and an investigator for the purpose of screening and prosecuting crimes relating to auto theft and insurance fraud.
This office can find no state statutory or constitutional provisions which would prevent the District Attorney for the Parish of Orleans from receiving the grant funds subject to the terms and conditions described therein. In fact, the services that would be rendered by the District Attorney with the funds would appear to be within the inherent authority of the District Attorney as set forth in the state constitution. ArticleV, Section 26(B) of the Louisiana Constitution states that the District Attorney "shall have charge of every criminal prosecution by the state in his district, be the representative of the state before the grand jury in his district, and be the legal advisor to the grand jury." Such authority would include the screening and prosecution of crimes relating to auto theft and insurance fraud.
That part of your opinion request relating to possible "conflicts of interest" is not within the jurisdiction of this office and has been referred to the Louisiana Board of Ethics for a formal response.
We trust that this answers your inquiry.
Very truly yours,
                                  CHARLES C. FOTI, JR. ATTORNEY GENERAL
                              BY: ____________________ RICHARD L. McGIMSEY Assistant Attorney General
CCF, jr./RLM/dam